Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 6, 1992, which ruled that claimant was entitled to receive unemployment insurance benefits.
Relying upon Matter of Ted is Back Corp. (Roberts) (64 NY2d 725), the employer contends that the Unemployment Insurance Appeal Board erred in finding that claimant, who sold replacement windows manufactured by the employer, was an employee and not an independent contractor; the Board, however, found indicia of the employer’s control over the means of producing sales of windows which were not present in the Matter of Ted is Back Corp. case. There is substantial evidence in the record to support the Board’s factual findings and, therefore, its decision must be affirmed (see, Matter of Rivera [State Line Delivery Serv. — Roberts], 69 NY2d 679, 682, cert denied 481 US 1049).
Cardona, P. J., Mercure, White and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.